Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-14, 16 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2019/0109367) in view of Zhu et al (US 2013/0214986).
Regarding claims 1, 10 and 16, Tseng discloses in Figure 1, 3A-3B, a wearable electronic device comprising:
a housing (waterproof housing, see par. 0030) shaped to be worn on a human body, wherein at least one first surface (surface of 110, Fig. 3B) of the housing is shaped to come in contact with the body and at least one second surface of the housing is shaped to be exposed when worn on the body;
an antenna at the at least one second surface of the housing; the antenna comprising:
an outer trace (120) extending partially around a portion of a wearable electronic device, the outer trace (120) having a first end separated from a second end of the outer trace, the first end (FP) configured to serve as a feed (190) for the antenna;
an inner trace (320) nested with the outer trace (120) and extending partially around the portion of the wearable electronic device, the inner trace (320) having a second end (321) coupled to ground;

Tseng is silent on the wearable device comprising a touchpad input control at the at least one second surface of the housing; the antenna at the at least one second surface of the housing; wherein the antenna having the first end of the inner trace terminating at the first end of the outer trace and the second end of the inner trace terminating at the second end of the outer.
Zhu discloses in Figures 3 and 9, a touchpad input control (“touch screen”, see par. 0028) at the at least one second surface of the housing (12, Fig. 3); the antenna (40) at the at least one second surface (42, Fig. 3) of the housing (10); wherein the antenna (40) having the first end (open end) of the inner trace (74-1, Fig. 9) terminating at the first end (close end) of the outer trace (66-1, Fig. 9) and the second end (close end) of the inner trace (74-1) terminating at the second end (open end) of the outer (66-1). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the wearable device of Tseng with the wearable device having a touchpad input control for convenience of use by using touchpad and for desired value of capacitance to allow the antenna operating desired different frequencies by adjusting the end terminations of the inner trace and outer trace as taught by Zhu. Therefore, to employ having wearable device wit touchpad and traces as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, as applied to claim 1, Tseng discloses in Figures 1, 3 and par. 0032,
wherein the inner trace (320) and the outer trace (120) are quarter wavelength traces.
Regarding claims 4-5 and 12, as applied to claims 1 and 10, Tseng discloses 
wherein the inner trace (320) and the outer trace (120) are curved;

trace, the opening being between 90 degrees and 180 degrees.
Regarding claim 13, as applied to claim 10, the combination of Tseng and Zhu discloses: Tseng discloses in Figure 3A, wherein the inner trace (320) and outer trace (120) are curved. Zhu discloses in par. 0028, a touchpad input control, but Zhu is silent on the touchpad input control being circular. However, such difference is matter designed choice. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a desired touchpad shape to obtain a desired shape for the input of control parameters. Therefore, to employ having the input control as claimed invention would have been obvious to person skill in the art.
Regarding claim 14, as applied to claim 13, Tseng discloses in Figure 3A, further comprising an opening between the first end of the outer trace (120) and the second end of the inner trace (320), the opening being between 90 degrees and 180 degrees.
Regarding claims 23-25, as applied to claim 1, Tseng discloses in Figure 3A,
wherein the inner trace (320) is nested with the outer trace (120) and along a surface of the wearable electronic device;
wherein the inner trace (320 has a first edge and a second edge opposite the first edge; 
the outer trace (120) has a third edge opposite a fourth edge; and
the second edge of the inner trace is nested with the third edge of the outer trace.;
wherein the inner trace is concentrically layered with the outer trace.
Regarding claims 26-27.
Claims 6-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2019/0109367) in view of Zhu et al (US 2013/0214986) and further in view of Napoles et al (US 10,764,666).
Regarding claims 6-9, 15-17, Tseng discloses every feature of claimed invention as expressly
recited in claims 5 and 14, except for the wearable electronic device being an earbud, and when the earbud is positioned in a user’s ear, the opening is oriented towards an upper back portion of the user’s head; wherein the inner trace and the outer trace extend around a touchpad near a surface of
the electronic device; wherein the touchpad is not coupled to a ground plane; wherein the electronic device is an earbud, the earbud having an exposed surface when inserted in a user’s ear; the touchpad is positioned on the exposed surface; and the antenna is positioned near an edge of the exposed surface.
Napoles discloses the electronic device being an earbud (100, Fig. 2), and when the
earbud is positioned in a user’s ear (see Fig. 4), the opening is oriented towards an upper back
portion of the user’s head (see Fig. 4); wherein the inner trace and the outer trace extend of the antenna (125, see Fig. 2) around a touchpad (105, Fig. 2) near a surface of the electronic device;
wherein the touchpad (105, Fig. 2) is not coupled to a ground plane; wherein the electronic device is an earbud (100, Fig. 2), the earbud having an exposed surface when inserted in a user’s ear; the touchpad (105, Fig. 2) is positioned on the exposed surface; and the antenna (125) is positioned near an edge of the exposed surface. It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the wearable electronic device of Tseng with the wearable

with user controllable operation for convenience of use. Therefore, to employ having the earbud as
claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845